Hon. Geo. W. Cox, M.D.
State Health Officer
State Department of Health
Austin, Texas              Opinion No. S-59
                            Re: Authority of the judge of
                                the new special probate
                                court in Galveston County
                                to act on delayed registra-
Dear Dr. Cox:                   tions of births and deaths.
            You have asked substantially the following
question:
          Whether-or not House Bill 477, Acts of
     the 53rd Legislature, transfers the juris-
     diction for delayed registration of births
     and deaths from the county court to the
     newly created probate court of Galveston
     County.
          Section 2 of House Bill 477, Acts 53rd Legis-
lature, Chapter 187,,Page 521 (Art. 1970-342, V.C.S.)
states:
         'The Probate Court of Galveston County
    shall have the general jurisdiction of a
    Probate Court within the limits of Galveston
    County, concurrent with the jurisdiction of
    the County Court of Galveston County in such
    matters and proceedings. It shall probate
    wills, appoint guardians of minors, idiots,
    lunatics, persons non compos mentis and com-
    mon drunkardsf grant letters testamentary
    and of administration, settle accounts of
    executors, transact all business appertain-
    ing to deceased persons, minors, idiots,
    lunatics, persons non compos mentis and
    common drunkards, including the settlement,
Hon. Gee. W. Cox, M.D., Page 2 (S-59)


     partition and distribution of estates of
     deceased persons, lunacy proceedings and
     the apprenticing of minors as provided by
     law."
          In 39 Texas Jurisprudence 188, Statutes, Sec-
tion 100 it is stated:
         "The maxim Ex ressio unius est ex-
    cluslo alterius -F------
                     The expression ‘oyoz
    -1s      exclusive of another) is said to
    be a-logical, sensible and sound rule of
    construction; and it has been frequently
    applied in the construction of statutes
    as well as in the interpretation of other
    documents. The maxim signifies that the
    express mention or enumeration of one per-
    son, thing, consequence or class is tanta-
    mount to an express exclusion of all
    others. . ."
          Section 2 of House Bill 477, Acts of the 53rd
Legislature above quoted enumerates the authosity and
jurisdiction of the newly created probate court of
Galveston County. The general provision relating to
jurisdiction is limited to the specific type of juris-
diction enumerated in Section 2. The jurisdiction for
delayed registration of births and deaths is nowhere
mentioned, or implied, in said bill.
          We are therefore of the opinion that the pro-
bate court of Galveston County does not have jurisdic-
tion over delayed registration of births and deaths
and that jurisdiction of such matters remains with the
county court of Galveston County.


                      SUMMARY
         The judge of the new special probate
    court of Galveston has no authority to act
Hon. Qeo. W. Cox, X.S.,   page 3 (S-59)


     on delayed registrationsof birtha and
     deaths.
                                Yours very truly,
APPROVED:                       JOHW BIENSHEPPWD
                                Attorney General
J. C. Davis, Jr.
County Affairs Diviaion
C. IC.Richards                  By &k-e,&+
Reviewer                           Sam C. Ratliff
                                            Assistant
Burnell Waldrep
Executive Assistant
John Ben Shepperd
Attorney General
SCR:am